     Case 2:18-cv-00462-TLN-EFB Document 41 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNY STEWARD,                                    No. 2:18-cv-0462-TLN-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    A. ARYA, et al.
15                       Defendants.
16

17           Plaintiff proceeds without counsel in this action, alleging that defendant Arya violated his

18   Eighth Amendment right to be free from deliberate indifference to his serious medical needs.

19   Plaintiff has filed a motion to compel Arya to respond to the court’s screening order. ECF No.

20   40. The motion is denied. The court’s screening order did not direct Arya to act in any way.

21   Rather, it simply identified which claims will proceed. By separate order the court directed

22   service of process on the defendant. ECF No. 34. While Arya has not yet appeared, he has filed

23   a waiver of service, acknowledging his obligation to serve either an answer or a motion under

24   Rule 12 in response to plaintiff’s complaint. ECF No. 39. If and when Arya files an answer to

25   the complaint, the court will issue a discovery and scheduling order, allowing the parties time to

26   engage in discovery.

27   /////

28   /////
                                                        1
     Case 2:18-cv-00462-TLN-EFB Document 41 Filed 09/03/20 Page 2 of 2

 1         Accordingly, plaintiff’s motion to compel (ECF No. 40) is DENIED.
 2   DATED: September 3, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
